Allowable Subject Matter

Applicant’s Amendment filed on 05/03/2021 have been fully reconsidered. Claims 1-20 are allowed. 


Reasons for Allowance

In response to the Applicant’s Argument Made in the Appeal Brief filed on 10/15/2021 Examiner have been fully considered and Examiner found the claimed subject matter is allowable. The claimed invention recites the following features and they are not found in the prior art:

Claim 1 of current application recites: “.. reviewing each of the two or more file streams stream of the received main input stream individually, wherein reviewing each file stream individually further comprises: after receipt at the application server: extracting a file-type extension from each file stream of the two or more file streams of the received main input stream; determining the file-type extension is supported”

Examiner is convinced that the prior art applied and/or of record, do not alone or in combination teach the claimed invention. 

All independent claims recites the above limitation. Examiner believes these features, in combination with other features of the claimed invention, are a novel and unobvious enhancement over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONGSUH PARK whose telephone number is (408)918-7574.  The examiner can normally be reached on Monday - Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/CHONGSUH PARK/     Examiner, Art Unit 2154    

/SYED H HASAN/     Primary Examiner, Art Unit 2154